OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 26,1986 and maintains an office in Buffalo. The Grievance Committee filed a petition charging respondent with *103purchasing property from a client without advising the client to seek independent legal advice and failing to make timely mortgage payments; filing a deed containing a false notarization; and neglecting three legal matters entrusted to him. Respondent’s answer admits the material allegations of the petition and sets forth matters in mitigation.
We conclude that respondent has violated the following provisions of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law;
DR 5-101 (A) (22 NYCRR 1200.20 [a])—accepting employment when the exercise of professional judgment on behalf of the client will be or reasonably may be affected by the lawyer’s own financial, business, property, or personal interests;
DR 5-104 (A) (22 NYCRR 1200.23 [a])—entering into a business transaction with a client with differing interests;
DR 5-105 (A) (22 NYCRR 1200.24 [a])—accepting employment when the exercise of his professional judgment on behalf of a client will be or is likely to be adversely affected; and
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him.
We have considered the matters in mitigation set forth by respondent and conclude that he should be suspended for one year and until further order of the Court.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of suspension entered.